Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art reference Kim (US 2019/0155450) discloses a display device (110) comprising: a touch sensing unit configured to sense a user's touch input (111); a display panel (300) disposed on the touch sensing unit, including a display area and a non- display area, and wherein the display panel is configured to display an image in the display area; and a temperature sensor (Fig. 1; [0039], [0045], e.g., a temperature sensor 113) configured to calculate a temperature value in correspondence with the user's touch input, wherein the temperature sensor includes a first sensor ([0090], e.g., temperature sensor 118) including a sensing element, wherein the first sensor is configured to measure a resistance value of the sensing element in a touch state ([0134]); a second sensor configured to measure a touch pressure corresponding to a user's touch input in the touch state ([0043]-[0044]); a compensator configured to correct a touch force level based on temperature value measured by the temperature sensor ([0142], [0146]); and a temperature calculator calculating a temperature value based on the measured resistance value (Fig.2; [0142]). 

The prior art reference Li et al. (US 2020/0225099) discloses a temperature sensor (Figs 4a and 4b; [0030], [0036], e.g., strain Sensor 1 and strain Sensor 2) comprising: a first sensor including a sensing element, wherein the first sensor is configured to measure a first resistance value of the sensing element in a first state (e.g., initial state), and wherein the first sensor is configured to measure a second resistance value of the sensing element in a second state 

Regarding claim 1, the prior art references fail to disclose a temperature sensor comprising: a first sensor including a sensing element, wherein the first sensor is configured to measure a first resistance value of the sensing element in a first state, and wherein the first sensor is configured to measure a second resistance value of the sensing element in a second state different from the first state; a second sensor configured to measure a touch pressure corresponding to a user’s touch input in the second state; a compensator configured to calculate a first change rate based on the first resistance value and the second resistance value, and wherein the compensator is configured to calculate a change rate of a correction resistance value by correcting the first change rate based on the touch pressure, and a temperature calculator calculating a temperature value based on the change rate of the correction resistance value.

	Regarding claim 15, the prior art references fail to disclose a display device comprising: 
a touch sensing unit configured to sense a user's touch input, a display panel disposed on the touch sensing unit, including a display area and a non- display area, and wherein the display panel is configured to display an image in the display area; and a temperature sensor configured to calculate a temperature value in correspondence with the user's touch input, wherein the temperature sensor includes: a first sensor including a sensing element, wherein the first sensor is configured to measure a first resistance value of the sensing clement in a first state, and wherein the first sensor is configured to measure a second resistance value of the sensing clement in a calculate a first change rate based on the first resistance value and the second resistance value, and wherein the compensator is configured to calculate a change rate of a correction resistance value by correcting the first change rate based on the touch pressure; and a temperature calculator calculating a temperature value based on the change rate of the correction resistance value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Heo et al. (US 2017/0344165) discloses a resistive force sensor can compensate for a change in resistance value depending on temperature by getting temperature information from a separate temperature sensor. 	 
	Jeon et al. (US 2016/0349134) discloses a touch sensor comprising a temperature sensor and a pressure sensor.  
	
	 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG ZHOU/Primary Examiner, Art Unit 2623